- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company CNPJ # 60.746.948/0001-12 Notice to the Market Bradesco buys Controlling Interest in Ibi México and signs partnership with C&A México Banco Bradesco S.A., supplementing the Notice published on January 22, 2010, announces to its shareholders, clients, employees and to the market in general that, on this date, completed the acquisition of controlling interest in Ibi Services S. de R. L. México (Ibi México) and RFS Human Management S. de R.L., a subsidiary of Ibi México, for 2,104.0 million Mexican pesos, corresponding to approximately R$297.6 million. Ibi México has a loan portfolio of 1,447.6 million Mexican pesos, corresponding to R$204.7 million, shareholders equity of 1,937.3 million Mexican pesos, or approximately R$274.0 million, in addition to 1.3 million of active credit cards. This operation comprises a 20-year term partnership with C&A México S. de R.L. (C&A México) to jointly sell financial products and services through C&A México stores chain on an exclusive basis. Banco Bradesco S.A. relied on the financial advice of Banco Bradesco BBI S.A., legal advice of Xavier, Bernardes, Bragança  Sociedade de Advogados and legal advice of Gonzalez Calvillo, S.C. Abogados. Cidade de Deus, Osasco, SP, June 2, 2010 Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 04, 2010 BANCO BRADESCO S.A. By: /
